Mr. Chief Justice Hollerich delivered the opinion of the court: Claimant is a non-resident corporation licensed to do business in this State, and seeks to recover the sum of One Thousand Eighty-one Dollars and Sixty-eight Cents ($1,081.68) which it claims to have erroneously paid on account of privilege tax for the year 1927, as well as the sum of One Hundred Thirty-five Dollars and Twenty-one Cents ($135.21) which it claims to have erroneously paid on account of fire marshal tax for said year. The facts are not in dispute, and from the stipulation on file it appears that claimant reported in its privilege tax return for the year 1927 that it had received reinsurance premiums from the Firemen’s Fund Insurance Company in the amount of Ninety-four Thousand Three Hundred Eighty-four Dollars and Fifteen Cents ($94,384.15), whereas, in fact it actually received reinsurance premiums from said Firemen’s Fund Insurance Company in the amount of Forty Thousand Two Hundred Ninety-nine Dollars and Eighty-nine Cents ($40,299.89), a difference of Fifty-four Thousand Eighty-four Dollars and Twenty-six Cents ($54,024.26), upon which last amount claimant paid a privilege tax of two per cent, to-wit, $1,081.68, and a fire marshal tax of one-fourth of one per cent, to-wit, One Hundred Thirty-five Dollars and Twenty-one Cents ($135.21); and which said amounts it now asks be refunded to it. It also appears that the Firemen’s Fund Insurance Co. reported in its privilege tax return for the year 1927 that it had paid to the claimant on account of reinsurance premiums the sum of Forty Thousand Two Hundred Ninety-nine Dollars and Eighty-nine Cents ($40,299.89), which return verifies the claim of the claimant herein as to the amount of reinsurance premiums received by it. It is stipulated that the amount reported by the claimant in its privilege tax return as aforesaid, was in error, and that an overpayment of tax was made by it on its erroneous return, in the amount claimed. The overpayment having been made as the result of a mistake of fact, and not a mistake of law, claimant is entitled to a refund of the amount so overpaid. Blomstrom vs. Dux, 175 Ill. 435-439; West Frankfort Bank and Trust Co. vs. Barretti, 206 Ill. App. 261; 48 Corpus Juris 759; 21 R. C. L. 164; Firemen’s Insurance Co. vs. State, 2 C. C. R. 220; Importers’ & Exporters’ Insurance Co. vs. State, 5 C. C. R. 1; Hoorman Mfg. Co. vs. State, No. 1886 (decided May, 1934). An award is therefore hereby entered in favor of the claimant for the sum of Twelve Hundred Sixteen Dollars and Eighty-nine Cents ($1,216.89).